NUMBERS 13-11-00785-CR; 13-11-00786-CR; AND 13-11-00791-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MICKEY BOSWELL,                                                          Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      This cause is before the Court on appellant’s unopposed motions to order

supplementation of the reporter’s records. The reporter’s records in these causes were

filed on June 26, 2012, and supplemental volumes were filed on August 5, 2013.

Appellant has advised this Court that the records do not contain proceedings held from
January 25, 2010 and February 5, 2010.

       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).   Accordingly, appellant’s motions to supplement the reporter’s records are

GRANTED and the appeals are ABATED.

       The court reporter of the 319th District Court of Nueces County is directed to

prepare supplemental reporter’s records in these causes to include proceedings held in

cause number 13-11-00785-CR (trial court cause number 09-CR-1082-G) and

13-11-00791-CR (trial court cause number 09-CR-10006-G) from January 25, 2010 and

February 5, 2010. The supplemental records shall be filed with this Court within 30 days

from the date of this order.

       These appeals will be reinstated upon receipt of the supplemental reporter’s

records and upon further order of this Court.

       IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
19th day of November, 2013.




                                              2